Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed February 3, 2021.
Claims 1, 2, 4, and 7-12 are currently pending. The Examiner has withdrawn Claims 10 and new Claim 12 from further consideration because these claims are drawn to non-elected subject matter. Claims 1, 2, 4, 7-9, and 11 are under examination.
The Examiner remains open to the rejoinder of Claim 10 and new Claim 12 when 
Benefit of priority is to February 16, 2016.

Withdrawal of Objections and Rejections:
The objection to the disclosure is withdrawn.

The rejection of Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections, Modifications Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 7-9 and new Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:   Brader et al. (IDS; WO 2009/130181) in view of 


 Brader et al. teaches liquid compositions comprising transglutaminases including Factor XIII, epidermal transglutaminases, and type I and II transglutaminases (page 1, para. 2 ; page 6, para. 1).  At page 5 bridging page 6, Brader et al. state that the embodiments and examples described in the specification mainly describe and disclose compositions of recombinant FXIII but the present inventions is not limited to FXIII but may be applied to compositions of any transglutaminase presently known or that is discovered in the future. 
Brader et al. teach liquid compositions comprising transglutaminase Factor XIII EC 2.3.2.13 that retain 10-100% of their activity (page 6, line 24+), salts such as sodium acetate (page 8, line 20; Claim 8), sugars such as sucrose, mannitol, trehalose, maltose, and sorbitol in an amount of 0.1-15% of the solution  (page 8, lines 35+), amino acids including cysteine at 0.1-3% of the composition (page 9, lines 17 and 29; Claim 1 - redox potential regulator), and buffers such as acetate buffer, citrate buffer, phosphate buffer, and malate buffers (page 10, lines 3-16; Claim 8, Claim 9 – pH regulators)), wherein the pH is between 2 and 10 and particularly between 7 and 8, and preservatives including methyl-hydroxybenzoate and sodium dehydoacetate at 0.1 to 5 mg/ml (page 12, lines 19, 22, and 26; Claims 2 and 7).
Brader et al. do not teach that the sugar content of the liquid formation of transglutaminase FXIII should be 30-80% or that the transglutaminase is derived from Streptomyces mobaraesis.

Claim 11) comprising glycerol, sorbitol, xylitol, and/or mannitol at 25-100% of the formulation (page 4, [0026]).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the sugar content of the liquid composition comprising transglutaminase Claim 1 – water activity regulator).

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that glycerol is an alternative sugar addition to the liquid composition comprising transglutaminase Claim 1 – water activity regulator, Claim 9-water activity regulator).
While neither Brader et al. nor Rajakari et al. teach the redox potential or water activity of the liquid compositions comprising transglutaminases, because the composition claimed is obvious over the teachings of Brader et al. in view of Rajakari et al. as discussed above, one skilled in this art would expect the redox potential to be -400 to +5 mv and the water activity to be less than 0.89 as claimed in Claim 1 and the Claim 4.

Applicants urge that the FXIII has a MW of 330 kD while transglutaminase now claimed from the same EC 2.3.2.13 has a molecular weight of 38-45 kD. As noted in the amended rejection, Brader et al. teaches that all of the formulations applicable to FXIII is applicable to other transglutaminases in the EC 2.3.2.13 and therefore it is obvious to place other transgluminases of the class having a molecular weight of 35-45 kD.
Applicants urge that dry forms of FXIII are taught and are inactive. Yet, Brader et al. teach liquid compositions of FXIII including other transglutaminases and therefore this argument is not persuasive.
Applicants note that Rajakari et al. teach that the amount of polyols stabilize transglutaminases for about 2 weeks at room temperature while their formulation maintains activity for 6 months ate room temperature. While this point is well-taken, there is a nexus for applying the polyols as taught by Rajakari et al. to increase the time that the trasnglutamase activity is maintained at room temperature.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656